Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 1 of 13




                      EXHIBIT B
                 Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 2 of 13




From:                Schwartz, Julie (SEA)
Sent:                Monday, December 28, 2020 8:28 PM
To:                  James.Power@hklaw.com; Daniel.Kappes@hklaw.com; Marie.Larsen@hklaw.com; Smith, Kate (PAO)
Cc:                  Bleicher, Michael (WDC); Naomi.Holliday-Martinez@hklaw.com; Earl, Erin K. (SEA)
Subject:             RE: Civil Subpoena, In re Ex Parte Application of Tatiana Akhmedova, Case No. 20-mc-80156-VKD
                     (Northern District of California)
Attachments:         Akhmedova - Proposed District Court Order & Edits to MJ Order Denying Google's Motion to Quash
                     Subpoena.docx


Counsel,

Wehopeyouarewell.WepreparedtheattachedredlineoftheCourt'sordertoshowourproposedmodifications.
Pleaseletusknowifyouareagreeabletothesechanges,whetheryouhaveadditionalproposedchanges,orifweneed
toarrangeforabriefingschedule.

Thankyou,

JulieSchwartz|PerkinsCoieLLP
PARTNER
3150PorterDrive
PaloAlto,CA94304Ͳ1212
D. +1.650.838.4490
F. +1.650.838.4690
E. JSchwartz@perkinscoie.com




                                                          1
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 3 of 13




PROPOSED DISTRICT COURT ORDER

         ORDER RE MOTION FOR DE NOVO DETERMINATION OF DISPOSITIVE
                MATTER REFERRED TO MAGISTRATE JUDGE
       Before the Court is Respondent and Non-Party Google LLC’s Motion for De Novo

Determination of Dispositive Matter Referred to Magistrate Judge or, in the Alternative, for

Relief from Nondispositive Order of Magistrate Judge (“Motion”) (Dkt. 31). Google’s Motion

seeks this Court’s review of the Magistrate Judge’s Order Denying Google’s Motion to Quash

(Dkt. 20).

       A threshold question is which standard of review this Court should apply in reviewing the

Magistrate Judge’s Order. Google contends that the Magistrate Judge’s Order addresses a

dispositive matter subject to de novo review, because it would end this Section 1782 proceeding

by granting the ultimate relief sought, i.e., an order compelling production of discovery for use in

a foreign proceeding. Motion at 6-8. This Court agrees. See, e.g., In re DMCA Subpoena to

Reddit, Inc., 441 F. Supp. 3d 875, 880 (N.D. Cal. 2020) (order on a motion to quash a subpoena

is dispositive and subject to de novo review where an applicant obtained a subpoena on a

freestanding basis, such that “the motion to quash is dispositive of the sole issue presented in the

case -- whether the subpoena should be enforced or not”). Accordingly, the Magistrate Judge’s

Order is best treated as a report and recommendation under 28 U.S.C. § 636(b)(1)(B). The Court

will review the Order de novo, 28 U.S.C. § 636(b)(1), but would reach the same conclusions

under the more deferential review for a non-dispositive order, id. § 636(b)(1)(A).

       The substance of the Motion addresses Google’s objections to the Magistrate Judge’s

denial of its Motion to Quash. Although those objections are overruled for the reasons discussed

on the record in open court on December 9, 2020, the Court agrees that some clarifications to the

Magistrate Judge’s Order are warranted. In particular, the Court determines that the Magistrate


                                                -1-
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 4 of 13




Judge’s Order should be clarified as follows.

                      1.      The Order should place the burden of establishing lawful consent

               under the Stored Communications Act (“SCA”) on the party invoking that

               exception.

                      2.      The Order should more specifically address the basis on which

               lawful consent was established under the facts and circumstances in this rather

               unique case. Specifically, here (1) at the direction of the English court, Mr.

               Temur Akhmedov, a party to the English proceedings,signed mandates under oath

               expressly stating that he owns the accounts at issue and consented to the

               production of their contents; (2) the English court issued a statement indicating

               that it had determined the accounts belonged to Mr. Akhmedov and that the court

               would be assisted by production of the contents of those accounts; (3) Mr.

               Akhmedov filed a stipulation in this action confirming that he does not object to

               production of the contents of the accounts; and (4) the applicant’s counsel has

               represented that, in the underlying litigation, there is no dispute that the accounts

               belong to the witness, that the witness has produced native copies of emails with

               the applicant and his attorneys from the accounts, and that it was apparent to the

               English court that the witness intentionally obstructed the discovery process.

                      3.      Finally, the Order should reiterate the general rule that discovery

               should be sought from litigants before burdening a non-party, including in the

               context of the SCA.

The Court therefore sustains in part Google’s objections to the Magistrate Judge’s Order, and

will adopt the Magistrate Judge’s Order with modifications to Sections I, II.A, and II.B based on




                                                -2-
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 5 of 13




Google’s objections.

       Accordingly, having considered the Motion, the papers filed in support of and in

opposition to the Motion, the pleadings herein, and oral argument held on December 9, 2020, the

Court now hereby GRANTS the Motion, OVERRULES IN PART AND SUSTAINS IN PART

Google’s objections to the Magistrate Judge’s Order, DENIES Google’s Motion to Quash, and

ADOPTS the Magistrate Judge’s Order AS MODIFIED below.

       IT IS SO ORDERED.

PROPOSED MODIFICATIONS TO MJ ORDER

           ORDER DENYING GOOGLE’S MOTION TO QUASH SUBPOENA
                             Re: Dkt. No. 20
       On October 6, 2020, the Court granted applicant Tatiana Akhmedova’s (“Applicant”) ex

parte application for an order pursuant to 28 U.S.C. § 1782 authorizing service of a subpoena on

Google LLC (“Google”) for evidence to be used in pending litigation in the United Kingdom,

High Court of Justice, Family Division, Case No. FD13D05340 (“English proceeding”). Dkt.

No. 12. The Court amended the order on October 27, 2020 to correct an error. Dkt. No. 18.

Google now moves to quash the subpoena on several grounds and to modify the Court’s prior

order regarding preservation of records. Dkt. No. 20. The Court held a hearing on the motion to

quash on November 24, 2020. Dkt. No. 29.

       Having considered the relevant submissions and the arguments presented at the

hearing, the Court denies Google’s motion to quash the subpoena and grants its motion to

modify the Court’s prior order regarding preservation of records.

I.     BACKGROUND
       Applicant’s subpoena to Google seeks production of the following documents:

       a) All non-content electronically stored information (“ESI”), including but not limited to
       all metadata and subscriber information for the following email accounts:

               i) temur@akhmedov.net;
               ii) temur@stecapital.net;


                                               -3-
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 6 of 13




               iii) khyshen@gmail.com;
               iv) temur.akhmedov1993@gmail.com;
               v) any other email address where Temur Akhmedov is determined to be the
               subscriber or account holder.

       b) All emails, documents or information regarding the above-listed accounts which
       would ordinarily be recoverable to a subscriber or account holder through the
       account recovery process with Google or based on the consent of the subscriber or
       account holder.
Dkt. No. 18. In addition, the Court’s order authorizing service of the subpoena required Google
to “produce the documents directly to the independent IT forensic expert appointed by the
English Court, Aon, whose contact information for such production shall be provided by Ms.
Akhmedova,” and further required Google to “preserve documents, information and evidence,
electronic or otherwise, in its possession, custody or control that contain information potentially
relevant to the subject matter of the Ms. Akhmedova’s request.” Id.; see also Dkt. No. 20-2.
       Temur Akhmedov is Applicant’s son and a party to the English proceedings. Dkt. No.

2 ¶ 1. At the English court’s direction, Mr. Akhmedov signed and dated four statements (the

“mandates”)—one for each account—each of which provides in relevant part as follows:

               To whom it may concern:

               I, Temur Akhmedov, am the owner of the account [name
               of account].

               I consent to the disclosure of the data contained on or relating to my
               account of whatever nature (including, but not limited to, emails
               and documents (including deleted items), account/subscriber
               information and metadata) being produced to Stroz Friedberg
               Limited of The Aon Centre . . . .

               I further instruct you to provide a copy of all data contained on or
               relating to my account of whatever nature to Aon as soon as
               possible, and to follow any and all further instructions from . . .
               Aon to provide access to or copies of data on or relating to my
               account.

               I withdraw and waive any objection that I have made or could make
               to the production by Google of any data which is the subject of this
               consent and instruction pursuant to a subpoena or other court order
               in any jurisdiction, provided that the subpoena or other court order
               is consistent with this consent and instruction. I further confirm that
               I consent to the production of such data (including contents of
               communications) for purposes of 18 U.S. Code § 2702(b)(3) and


                                                -4-
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 7 of 13



               (c)(2) pursuant to any subpoena or other court order which
               is consistent with this consent and instruction.
Dkt. No. 2-8 at ECF p. 5-8. On October 5, 2020, Mr. Akhmedov’s counsel filed a stipulation on
his behalf in this action indicating that Mr. Akhmedov does not oppose Applicant’s application
for the discovery described in the subpoena and consents to the application “without
qualification.” Dkt. No. 9 at 2.
       Applicant advises that since the submission of her original application, the English

court has issued a statement describing its view of the discovery Applicant seeks from Google

as follows:

               For the avoidance of doubt, this court would indeed be assisted
               by the production of Temur Akhmedov’s Google accounts to the
               independent forensic expert, Aon, appointed by this court.

               Careful perusal of the judge’s previous orders would have made
               clear that this material was an important, if not crucial, part of the
               evidential landscape relating to Temur Akhmedov which this
               court will need to survey in November and December 2020.

               The relief sought in the US District Court does NOT go further
               than the substance of what the judge intended and ordered.

               Further, this court has reason to be grateful for the past
               assistance provide to it pursuant to title 28 U.S.C. Section 1782
               ....

               Any perception that this court is not solicitous of assistance from
               the United States District Court could not be further from the truth.
Dkt. No. 21-3 at 2-3.
       Applicant and Google subsequently agreed that Google need not produce documents

concerning “any other email address where Temur Akhmedov is determined to be the subscriber

or account holder,” such that the scope of the subpoena is now limited to the four accounts that

are specifically identified by reference to an associated email address. Dkt. No. 20 at 5. Google

has produced responsive non-content information for the four accounts described in subsection

(a) of the subpoena but objects to producing the responsive content described in subsection (b).

Id. The parties agree that only two of the four accounts—those associated with the email

addresses khyshen@gmail.com and temur.akhmedov1993@gmail.com—are still active and



                                                 -5-
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 8 of 13




accessible. The findings in this Order thus are limited to these two Gmail accounts, and do not

apply to the temur@akhmedov.net or temur@stecapital.net accounts, or any other accounts that

may belong to Mr. Akhmedov. Dkt. No. 29. Google objects to the Court’s order requiring it to

preserve information beyond these two specific accounts. Dkt. No. 20 at 3; Dkt. No. 29.

II.    DISCUSSION
       Google moves to quash or modify the subpoena and the Court’s prior order on four

grounds. First, Google argues that Title II of the Electronic Communications Privacy Act,

known as the Stored Communications Act (“SCA”), 18 U.S.C. §§ 2701-2703, prohibits

production of the contents of the accounts. Second, Google argues that Applicant must exhaust

efforts to obtain the contents of the accounts from Mr. Akhmedov before seeking discovery

from Google. Third, Google argues, in a footnote, that the subpoena is overbroad and seeks

information that is not relevant to the English proceeding. Fourth, Google argues that because it

cannot ascertain what evidence must be preserved, beyond the identified accounts, the Court’s

preservation order should be modified. The Court considers each argument separately.

       A.      Stored Communications Act
       The SCA prohibits service providers, like Google, from disclosing the contents of an
account holder’s electronic communications, unless one of several exceptions applies. 18 U.S.C.
§ 2702(a)(1), (a)(2); 18 U.S.C. § 2702(b)(1)-(9). The parties agree that one such exception is
that a service provider may disclose the contents of an account holder’s electronic
communications with the “lawful consent” of the account holder. 18 U.S.C. § 2702(b)(3).
       Google argues that Mr. Akhmedov’s purported consent to production of the contents of
the accounts does not meet the statutory requirement of “lawful consent” because the evidence

before the Court does not sufficiently establish that Mr. Akhmedov is unable or unwilling to use

Google’sthe account recovery options to access the accounts himself. Specifically, Google

argues that it has developed aholder for these accounts, including because Mr. Akhmedov was

unable to complete the “verified-consent” process that requiresGoogle has developed to enable




                                               -6-
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 9 of 13




an account holder to (1) log in to thesimultaneously verify account at issue, (2) send an email to

Google from the account attaching a court order to produce account holder’s communications,

and (3) provide an express statement consenting to Google’s disclosure. Dkt. No. 20 at 7. Google

insists that its verified-consent process is the only acceptable means for an account holder to

indicate consent. Givenownership and consent to the nature and magnitude of its service, Google

says that it cannot reasonably be expected to evaluate other means of expression of consent or to

make judgments about whether a purported account holder is, in fact,production of the

ownercontents of a Google account, and that requiring it to make such judgments creates an
unacceptable risk of exposure under the SCA. Dkt. No. 29his or her accounts.
       Google’s concern for the privacy and security of its account holders’ communications is
commendable, and its verified-consent process is undoubtedly a satisfactory mechanism to verify
account ownership and obtain the account holder’s consent. However, nothing in the SCA
requiresCourt finds that consent be communicated in the manner Google prescribes or permits a
service provider to dictate the form of acceptable consent. In this case, neitherthe evidence
before the Court is, in this instance, sufficient to meet Applicant’s burden to establish that Mr.
Akhmedov’s status as is the account holder offor the accounts nor his consent to production of
their contents is reasonably in disputeat issue, and thus has provided lawful consent. See, e.g., In
there Google Assistant Priv. Litig., 457 F. Supp. 3d 797, 823 (N.D. Cal. 2020) (burden of
establishing the existence of lawful consent under 18 U.S.C. § 2702 rests on the party seeking
the benefit of the exception). Specifically, Mr. Akhmedov signed mandates he signedunder oath,
at the direction of the English court, Mr. Akhmedov expressly statesing that he owns the
accounts and consents to Google’s production of their contents, including specifically for
purposes of compliance with the SCA.1 Likewise, Mr. Akhmedov has filed a stipulation in this
action indicating that he does not object to Applicant’s effort to obtain production of the contents
of the accounts from Google. The English court issued a statement indicating that it had


1
 The English court has accepted both Mr. Akhmedov’s representations and other evidence
before it in concluding that he owns the accounts and in ordering him to produce their contents.

                                                 -7-
        Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 10 of 13




determined the accounts belonged to Mr. Akhmedov and that the court would be assisted by
production of the contents of those accounts. Furthermore, Applicant’s counsel has represented
that there is no dispute in the underlying litigation that the accounts belong to Mr. Akhmedov,
that he has produced emails from the accounts in the litigation, and that it was apparent to the
English court that Mr. Akhmedov intentionally obstructed the discovery process.
       Google suggests that Mr. Akhmedov’s statements are untrustworthy because he has

engaged in a “pattern of deceptive and destructive behavior” in the English court. Dkt. No. 20 at

7. Even so, Mr. Akhmedov’s generally uncooperative behavior in the English proceeding does

not inform the specific question before this Court, which is whether the accounts belong to Mr.

Akhmedov and whether he consents to Google’s production of their contents. The only
information in the record beforeUnder the unique and specific factual circumstances presented in

this case, the Court is, finds that the accounts belong to Mr. Akhmedov. Google points to no

evidence suggesting that Mr. Akhmedov is not the owner of the accounts, and that he has clearly

and expressly consented to production of their contents.

       Accordingly, the Court concludes that Applicant’s subpoena for production of the

contents of the accounts falls within the “lawful consent” exception to the SCA’s prohibition

against disclosure of an account holder’s electronic communications. The Court emphasizes that

this Order is limited to the facts and circumstances in this rather unique case, and is not intended

to be representative of any production obligations vel non for Google in other cases.

       B.      Duty to Obtain Discovery from Party
       Google’s argument that the Court should quash Applicant’s subpoena because she failed
to exhaust efforts to obtain discovery directly from Mr. Akhmedov in the English proceeding
has no merit. is unavailing under the circumstances. The Court acknowledges that, as a general
matter, discovery should be sought from the parties to litigation before burdening a non-party,
including in the context of the SCA. Suzlon Energy Ltd. v. Microsoft Corp., 671 F.3d 726, 730
(9th Cir. 2011); In re CareSource Mgmt. Grp. Co., 289 F.R.D. 251, 254 (S.D. Ohio 2013).
       TheHere, however, the record reflects that Applicant has attempted to obtain the


                                                -8-
       Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 11 of 13




discovery from Mr. Akhmedov, but he has refused (or has been unable) to provide it. Indeed, as
a remedy for Mr. Akhmedov’s inability or refusal to access the accounts himself and produce
their contents, the English court required him to provide his consent for Google to disclose the
contents to Aon, an independent forensic examiner appointed by the English court.
       Google does not claim that compliance with the subpoena would pose an undue burden

in terms of the effort and expense required to comply. Apart from its desire to avoid exposure

under the SCA (described above), Google offers no other explanation for why its status as a

non-party to the English proceeding justifies quashing the subpoena. The Court concludes that

Applicant has attempted to obtain discovery directly from Mr. Akhmedov in the English

proceeding. As those efforts have been unsuccessful, there is no reason Applicant may not

subpoena Mr. Akhmedov’s communications held by non-party Google.

       C.      Overbreadth
       The Court is reluctant to credit an argument Google makes only in a footnote in its
opening motion and in its reply. However, for the sake of completeness, the Court addresses
Google’s argument that Applicant’s request for production of the contents of Mr. Akhmedov’s
email accounts is improper because it is not limited to documents relevant to the matters at issue
in the English proceeding.
       In the circumstances of this case, Google’s objections are not well-taken. Mr.

Akhmedov, the party with a direct interest in the scope of production, does not seek a narrowing

limitation, although the English court afforded him an opportunity to do so. Also, the English

proceeding includes a mechanism by which Mr. Akhmedov will have an opportunity to review

the documents Google produces to Aon before they are shared with Applicant or the English

court, thereby ensuring that Mr. Akhmedov has an opportunity to raise any objections he may

have before the English court, which is in the best position to evaluate questions of relevance or

privilege. Conversely, Google does not say how its own interests are adversely affected by the

scope of production described in the subpoena.

       For these reasons, the Court denies Google’s motion to quash the subpoena on the ground


                                                 -9-
         Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 12 of 13




that it is overbroad.

         D.     Scope of Preservation Order
         Google argues that its obligation to preserve documents, information and evidence
should be limited to the two accounts specifically identified in the subpoena that are still active
and acceptable. Additionally, Google asks to be relieved of any preservation obligations once it
has made a production of responsive documents pursuant to the subpoena. Applicant concurs in
Google’s proposed modifications to the Court’s prior preservation order.
         The Court finds good cause to modify its order regarding Google’s

preservation obligations and will adopt the parties’ proposed modification as set forth

below.

III.     CONCLUSION
         For the reasons set forth above, the Court denies Google’s motion to quash
Applicant’s subpoena and grants Google’s motion to modify the subpoena and the Court’s
prior order as follows:
         Google shall produce all emails, documents or information regarding the email accounts

khyshen@gmail.com and temur.akhmedov1993@gmail.com which would ordinarily be

recoverable to a subscriber or account holder through the account recovery process with Google

or based on the consent of the subscriber or account holder. Google shall produce responsive

documents directly to the independent IT forensic expert appointed by the English Court, Aon,

whose contact information for such production shall be provided by Applicant. Google shall

preserve the khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts for 90 days

from the date of this order. This preservation obligation shall elapse unless an application for a

renewal for an additional 90 days is filed.

         In view of the November 30, 2020 trial date set in the English proceeding, and in view

of Google’s representation that the production of this material does not require undue effort or

expense, the Court expects Google to produce the requested information concerning the

khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts directly to Aon without


                                                -10-
         Case 5:20-mc-80156-JD Document 47-3 Filed 04/01/21 Page 13 of 13




delay.
         IT IS SO ORDERED.




                                       -11-
